Milton A. Brown, plaintiff in error was tried and convicted in the county court of Coal county, upon an information which charged, two offenses; the carrying of a deadly weapon with intent of injuring his fellowman, and in the same count, also charging him with the offense of pointing a deadly weapon at another person. The Attorney General has filed a confession of error in this case for the reason that the information is duplicitous and that the court erred in overruling the demurrer to the same. This identical question presented was passed upon by this court in the case of Gretti v. State, 4 Okla. Crim. 574. Our conclusion is that the confession of error is well founded and should be approved. The judgment is therefore reversed, and the cause remanded to the county court of Coal county.